In the United States Court of Federal Claims
                                     No. 22-223C
                             (Filed: September 12, 2022)
                             NOT FOR PUBLICATION
***************************************
JUSTIN PAUL DREILING,                 *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                              OPINION AND ORDER
       Plaintiff Justin Paul Dreiling — proceeding pro se — seeks an injunction
directing the Food and Drug Administration to disclose certain information about
COVID-19 vaccines. See Compl. at 4 (ECF 1). The government has moved to dismiss.
See Def.’s Mot. to Dismiss (ECF 6); Pl.’s Resp. (ECF 7); Def.’s Reply (ECF 8). The
motion is GRANTED, and the case is DISMISSED.
       Plaintiff’s Complaint faces “less stringent standards than formal pleadings
drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), but it still must meet
this Court’s mandatory jurisdictional requirements, Harris v. United States, 113 Fed.
Cl. 290, 292 (2013); accord Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).
The burden is on Plaintiff to establish jurisdiction. Ibrahim v. United States, 112 Fed.
Cl. 333, 336 (2013).
      The Tucker Act gives this Court “jurisdiction to render judgment upon any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). Plaintiff argues — creatively —
that the text is not limited to money judgments, and that this Court’s jurisdiction
therefore extends to his claim for injunctive relief. Pl.’s Resp. at 1–4. But that
argument has been foreclosed by the Supreme Court for nearly a century and a half.
United States v. King, 395 U.S. 1, 3 (1969); Glidden Co. v. Zdanok, 370 U.S. 530, 557
(1962) (plurality); United States v. Sherwood, 312 U.S. 584, 588 (1941); United States
v. Jones, 131 U.S. 1 (1889); see also Kanemoto v. Reno, 41 F.3d 641, 645 (Fed. Cir.
1994).
       The parties disagree over whether Plaintiff needs to submit a request under
the Freedom of Information Act (“FOIA”) before he can pursue his claims in court.
Def.’s Mot. to Dismiss at 7–9; Pl.’s Resp. at 4–6; Def.’s Reply at 3–4. Because this
Court lacks jurisdiction, I do not reach that issue. See Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868)). At any rate, even if Plaintiff is correct that a regulation requires disclosure
without a FOIA request, attempts to “compel agency action unlawfully withheld or
unreasonably delayed” arise under the Administrative Procedure Act, see 5 U.S.C.
§ 706(1), and are outside this Court’s jurisdiction. Smalls v. United States, 87 Fed.
Cl. 300, 308 (2009) (collecting cases).
       For the foregoing reasons, the case is DISMISSED, without prejudice, for lack
of jurisdiction. See Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed.
Cir. 1996) (“[I]n the absence of subject matter jurisdiction there can be no preclusive
findings or conclusions on the merits, and dismissal for lack of jurisdiction is without
prejudice.”).
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                                 s/ Stephen S. Schwartz
                                                 STEPHEN S. SCHWARTZ
                                                 Judge




                                           -2-